Judge Harold R. Banke.
In Macon Telegraph Pub. Co. v. Tatum, 208 Ga. App. 111 (430 SE2d 18) (1993), this court affirmed the trial court’s judgment entered on a jury verdict for the plaintiff in an action for invasion of privacy based upon the defendant newspaper’s publication of the plaintiff’s name in a story concerning a sexual assault. However, in Macon Telegraph Pub. Co. v. Tatum, 263 Ga. 678 (436 SE2d 655) (1993), the Supreme Court reversed, finding that the plaintiff could not recover damages for such. Accordingly, this court’s original judgment is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court.

Judgment reversed.


McMurray, P. J., and Blackburn, J., concur.